United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1407
Issued: May 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 24, 2011 appellant, through his attorney, filed a timely appeal from the
February 10, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than a
six percent permanent impairment of his right arm and left arm, for which he received a schedule
award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that by May 1991 appellant, then a 40-year-old ship builder, sustained
bilateral carpal tunnel syndrome due to his repetitive work duties.
He underwent
OWCP-authorized left and right carpal tunnel release surgeries in June and September 1998,
respectively. On May 6, 2004 appellant filed a claim for a schedule award due to his work
injuries.
In support of his schedule award claim, appellant submitted a February 4, 2004 report of
Dr. David Weiss, an attending osteopath, who reported the physical findings of his February 4,
2004 examination and determined that appellant had a 30 percent permanent impairment of his
right arm and a 23 percent permanent impairment of his left arm under the standards of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2001).
In several decisions, OWCP denied appellant’s schedule award claim on the grounds that
he did not submit sufficient medical evidence to establish entitlement to schedule award
compensation. In a December 17, 2009 decision, OWCP’s hearing representative set aside the
September 3, 2009 denial of appellant’s schedule award claim and remanded the case to OWCP
for referral of appellant to a second opinion physician for an examination and an opinion on the
extent of his permanent impairment under the sixth edition of the A.M.A., Guides.
In a February 18, 2010 report, Dr. Robert A. Smith, a Board-certified orthopedic surgeon
serving as a second opinion physician, determined that appellant had a six percent permanent
impairment of his right arm and a six percent permanent impairment of his left arm under Table
15-23 on page 449 of the sixth edition of the A.M.A., Guides.2 On February 24, 2010 OWCP’s
medical adviser agreed with Dr. Smith’s impairment rating.
In a March 25, 2010 decision, OWCP granted appellant a schedule award for a six
percent permanent impairment of his right arm and a six percent permanent impairment of his
left arm. In an October 4, 2010 decision, OWCP’s hearing representative affirmed OWCP’s
March 25, 2010 schedule award determination.
In a January 6, 2011 letter, appellant, through counsel, requested reconsideration of his
schedule award claim. Counsel indicated that he was submitting a September 10, 2010 report of
Dr. Weiss which he believed created a conflict in the medical opinion evidence with the
February 18, 2010 report of Dr. Smith and the February 24, 2010 report of OWCP’s medical
adviser.
In his September 10, 2010 report, Dr. Weiss applied the standards of the sixth edition of
the A.M.A., Guides to the findings he previously obtained upon physical examination on
February 4, 2004. He determined that applying the standards of the sixth edition yielded a 17

2

Dr. Smith provided figures for the various grade modifiers found on Table 15-23: test findings (one), history
(two), physical findings (two) and functional history (two).

2

percent permanent impairment of appellant’s right arm and a 5 percent permanent impairment of
his left arm.3
In a February 10, 2011 decision, OWCP denied appellant’s claim that he has more than a
six percent permanent impairment of his right arm and a six percent permanent impairment of his
left arm, for which he received a schedule award.4
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.9 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.10

3

Dr. Weiss indicated that the 17 percent impairment in appellant’s right arm was comprised of an
entrapment/compression neuropathy rating, a diagnosis-based right shoulder impingement rating and a limited right
wrist motion rating. The five percent in appellant’s left arm was comprised solely of an entrapment/compression
neuropathy rating.
4

OWCP indicated that it was denying appellant’s request for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a). However, it fully weighed the probative value of the September 10, 2010 report of Dr. Weiss
and, therefore, effectively conducted a merit review of appellant’s schedule award claim.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See A.M.A., Guides 449, Table 15-23.

10

A survey completed by a given claimant, known by the name Disabilities of the Arm, Shoulder and Hand
(QuickDASH), may be used to determine the function scale score. Id. at 448-49.

3

The Board has held that the passage of time may diminish the probative value of a
medical report with regards to a given claimant’s current medical condition.11
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome due to his
repetitive work duties. On March 25, 2010 it granted him a schedule award for a six percent
permanent impairment of his right arm and a six percent permanent impairment of his left arm.
Appellant later claimed that he had a higher level of permanent impairment of his arms and, in a
September 10, 2010 decision, OWCP denied his claim for additional schedule award
compensation.12
Appellant had requested reconsideration of OWCP’s March 25, 2010 decision and
submitted a September 10, 2010 report in which Dr. Weiss, an attending osteopath, updated his
February 4, 2004 report to comport with the sixth edition of the A.M.A., Guides. Dr. Weiss
found that appellant had a 17 percent permanent impairment of his right arm and a 5 percent
permanent impairment of his left arm. He did not reexamine appellant and based his physical
findings on a February 4, 2004 examination. Dr. Weiss’ February 4, 2004 physical examination
findings constitute stale medical evidence and therefore his September 10, 2010 impairment
calculation does not create a conflict in the medical opinion evidence or show that appellant has
more than a six percent permanent impairment of his right arm and a six percent permanent
impairment of his left arm.13
In a February 18, 2010 report, Dr. Smith, a Board-certified orthopedic surgeon serving as
a second opinion physician, determined that appellant had a six percent permanent impairment of
his right arm and a six percent permanent impairment of his left arm. On February 24, 2010
OWCP’s medical adviser agreed with Dr. Smith’s impairment rating. Appellant has not
submitted probative medical evidence showing that he has more than a six percent permanent
impairment of his right arm and a six percent permanent impairment of his left arm and OWCP
properly denied his claim for a higher level of permanent impairment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

See Keith Hanselman, 42 ECAB 680 (1991) (two-year-old medical report was not reasonably current for
wage-earning capacity determination); Ellen G. Trimmer, 32 ECAB 1878 (1981) (two-year-old work tolerance
limitation report was outdated).
12

As previously noted, OWCP indicated that it was denying appellant’s request for merit review, but it actually
conducted a merit review of his claim for additional schedule award compensation and denied that claim.
13

See supra note 11. See also J.C., Docket No. 11-241 (issued September 22, 2011) (eight-and-a-half-year-old
physical examination findings considered stale with respect to impairment rating evaluation).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a six percent permanent impairment of his right arm and left arm, for which he
received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed as modified to reflect that OWCP effectively
conducted a merit review of appellant’s claim on February 10, 2011 and found that he did not
have more than a six percent permanent impairment of his right arm and a six percent permanent
impairment of his left arm.
Issued: May 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

